Citation Nr: 1825016	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  13-28 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for sciatic neuropathy with lumbar spondylosis and spondylolisthesis.

2.  Entitlement to a rating in excess of 60 percent for radiculopathy of the left lower extremity. 

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran and his daughter

ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1951 to October 1951.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In January 2015, the Board remanded this appeal for a Board hearing, which was held in May 2015 at the RO before a Veterans' Law Judge who has since retired from the Board.  In May 2017, the Veteran was informed of his right to testify at a new hearing, and responded that he did not wish to appear at a hearing and he asked the Board to consider his case on the evidence of record. 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.

In a June 2017 Board decision, the evaluation for radiculopathy of the left lower extremity disability was increased from 40 percent to 60 percent.  The issues of a rating in excess of 40 percent for sciatic neuropathy with lumbar spondylosis, and spondylolisthesis and in excess of 60 percent for radiculopathy of the lower left extremity were remanded for additional development.  This development required a new VA examination in which the VA examiner was to address the Veteran's claims of under new rating criteria for the spine including for intervertebral disc syndrome based upon incapacitating episodes (IVDS).  The examiner was also asked to address other elements of his lumbar spine disorder not covered by the 60 percent rating awarded for radiculopathy of the left lower extremity.  

Following the Board's remand and the VA examination of November 2017, the RO, in December 2017, granted secondary service connection for external popliteal nerve, common peroneal, right and assigned a 30 percent evaluation and secondary service connection for internal saphenous nerve, left, and assigned a non-compensable evaluation both effective November 30, 2007.  While this would be part and parcel of the current claim, for the reasons described in the body of this decision, the issue of increase for these separately rated disabilities is moot.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1. For the entire claim period, present the Veteran's service-connected sciatic neuropathy with lumbar spondylosis at L4-5 and spondylolisthesis at L5-S1 has been manifested by pain; forward flexion greater than 30 degrees, with no evidence of ankylosis and with no incapacitating episodes due to intervertebral disc syndrome lasting at least 6 weeks.

2.  For the entire rating period, the service-connected left lower extremity radiculopathy has been manifested by at least severe constant pain, difficulty ambulating without the use of a can and brace, trophic changes on the left leg, loss with loss of strength, and consistent reports of muscle atrophy in the left calf and with foot drop.  

CONCLUSIONS OF LAW

1. The criteria for a rating higher than 40 percent for service-connected degenerative arthritis, spondylolisthesis, and intervertebral disc syndrome of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DCs) 5242, 5243 (2017).

2. For the entire rating period, the criteria for an 80 percent rating but no higher, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code (DCs) 8720 (2017).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1).

With respect to the Veteran's claim for higher ratings, the Board notes that he has not alleged that VA has not fulfilled its duty notify or assist in the development of his claims.  Moreover, review of the record fails to reveal any deficiency with respect to either the duty to notify or assist.  Therefore, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  
38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

General Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries. The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations. 38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3. 


Lumbar Spine

With regard to the Veteran's back disability, the Veteran's sciatic neuropathy with lumbar spondylosis L-4-5, and spondylolisthesis, L5-S1 was initially rated under 38 C.F.R. § 4.73, DCs 5293 and 5295 (2002), for intervertebral disc syndrome (IVDS) and lumbosacral strain. These DCs are no longer in effect. The applicable DCs under the current rating criteria for lumbar strain, degenerative arthritis and spondylolisthesis of the lumbar spine and IVDS are 38 C.F.R. § 4.71a, DCs 5237, 5239, 5242, and 5243 (2017), which became effective September 26, 2003. Because the Veteran's claim was filed in 2007, after the new rating criteria became effective, his low back disability should be rated solely under the new criteria. 

In this vein, the General Rating Formula for Diseases and Injuries of the Spine assigns ratings with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease. The General Rating Formula for Diseases and Injuries of the Spine provides that a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is only warranted if there is forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A maximum 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

The normal range of motion for the thoracolumbar spine is from 0 degrees to 90 degrees forward flexion, 0 degrees to 30 degrees extension, 0 degrees to 30 degrees left and right lateral flexion, and 0 degrees to 30 degrees left and right lateral rotation. 38 C.F.R. § 4.71 , Diagnostic Codes 5235 to 5242, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71, Plate V. Combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees. Id

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. Factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity, or atrophy. Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. A§ 4.59.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.4 and 4.45 must be considered. DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant. Johnston v. Brown, 10 Vet. App. 80, 85 (1997). There is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion. Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Pain, without objective functional loss, does not require that a higher rating be assigned. The assignment of highest rating for pain without other objective findings would lead to potentially 'absurd results'. Id. at 43. 

The General Rating Formula also provides for the assignment of separate disability ratings under appropriate diagnostic codes for any objective neurologic abnormalities associated with a disease or injury of the spine, including, but not limited to, bowel or bladder impairment. 38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (1).

Diagnostic Code 5243 also is potentially applicable to the Veteran's lumbar claim. Diagnostic Code 5243 addresses intervertebral disc syndrome (IVDS). Pursuant to this Code, IVDS is rated under either the General Rating Formula outlined above or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25 . A 10 percent disability rating is assigned for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months. A 20 percent disability rating is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months. A 40 percent rating is assigned for incapacitating episodes having a total duration of at least 4 weeks during the past 12 months 38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating IVDS. An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating IVDS, Note (1). In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.

A VA examination was performed in February 2008.  The Veteran wore a left leg brace for his foot drop.  The examiner reported symmetry in spinal motion and appearance but moderate loss of lumbar lordosis. There was moderate muscle pain but no tenderness.  Flexion of the lumbar spine was measured to 75 degrees, extension was to 20 degrees, and lateral flexion and rotation were bilaterally to 30 degrees.  The limitation was due to pain and stiffness.  No ankylosis was present. After repetitive use, the range of motion was not additionally limited by pain, fatigue, lack of endurance, weakness or incoordination.  X-Ray examination revealed spondylosis, spondylisthesis, and significant degenerative arthritis of the lumbar spine.

VA treatment records received from February 2008 thru January 2017 consistently note the Veteran's complaints of chronic back pain. 

Private treatment records from Northeast Hospital Corporation show treatment in March 2009 for symptoms that included left foot discomfort.  Following examination and review of his medical history, the impression included foot drop with neuropathic left leg pain.  

Upon examination by VA in April 2010, the Veteran reported chronic back pain and limitation walking in the house due to his spine condition. He said he could walk 10 yards on average but it took him 3 minutes to do so.  He reported falls as a result of his spine condition and experienced stiffness, fatigue, paresthesia, and numbness. He had no bladder or bowel problems, or muscle spasms related to his spine condition. The Veteran further indicated that his back pain is exacerbated by physical activity and that during flare-ups he experiences functional impairment that causes him to be unable to stand or walk longer than 5 minutes.  He had not been hospitalized nor did he receive surgery for the condition. There had been no incapacitation in the prior 12 months due to the back condition.  Upon physical examination, there was a loss of lumbar lordosis.  He walked with a limp. There was no evidence of radiating pain on movement.  There was paraspinal muscle spasm present.  There was no tenderness noted, but spinal contour was not preserved due to guarding.  Muscle tone and gait was normal and there was no ankylosis of the thoracolumbar spine.  Range of motion was within normal limits. Forward flexion was to 90 degrees with pain at 70 degrees.  Extension was 30 degrees. Bilateral flexion and rotation were both 30 degrees. Repetitive movement of the lumbar spine caused no loss of range of motion.  There was symmetry of the spinal motion with abnormal curves of the spine, lost lumbar lordosis.  The examiner confirmed the diagnosis of sciatic neuropathy with lumbar spondylosis and spondylolisthesis. He also remarked that the Veteran' low back condition did not affect his work while working, but the Veteran has problems with all aspects of daily activity due to his low back condition.

Upon VA examination in March 2013, the Veteran reported flare-ups. "The back is terrible and it gets worse all the time." "As we sit here my back hurts and if I want it to hurt more I'll get active."  The range of motion was shown as forward flexion 0 to 80 degrees with painful motion beginning at 70 degrees, extension 0 to 5 degrees with pain beginning at 0 degrees, left lateral flexion 0 to 20 degrees (30 is normal), right lateral flexion 0 to 20 degrees (30 is normal), left lateral flexion 0 to 15 degrees with painful motion beginning at 5 degrees, and right lateral flexion 0 to 10 with painful motion beginning at 5 degrees. Left lateral rotation 0 to 5 degrees with painful motion beginning at 5 degrees, and right lateral rotation was 0 to 15 degrees with painful motion beginning at 5 degrees. Repetitive range of motion testing resulted in additional limitation of motion, forward flexion limited to 70 degrees, extension limited to 5 degrees, right lateral flexion and left lateral rotation limited to 5 degrees, and left lateral flexion and right lateral rotation limited to 10 degrees.  The examiner indicated  that functional loss , functional impairment, and/or additional limitation in range of motion caused by repetitive use had contributing factor s of  more movement than normal, weakened movement, pain on movement, disturbance of locomotion, and interference with sitting , standing and/or weight bearing. There was pain upon palpation of the thoracolumbar spine. The Veteran had IVDS of the lumbar spine with no incapacitating episodes. He used assistive devices including a brace and a walker.

The Veteran and his daughter testified at a hearing before the Board in May 2015, that his disabilities had worsened since his last VA examination in 2013.. He testified that on a scale from one to 10 that he his back pain was an 8. He also testified he is no longer to participate in his daily activities. Further, his daughter testified that he experienced falls due to is back condition.

Upon VA examination in November 2017, the Veteran reported constant lower back pain. Examination of the lumbar spine resulted in diagnoses of degenerative arthritis of the spine with intervertebral disc syndrome and spondylolisthesis with multilevel foraminal stenosis. Nerve root impingement of left sensory and motor radiculopathy was noted for range of motion with flexion of 60 degrees, extension and left lateral flexion 5 degrees, right lateral flexion 10 degrees and bilateral rotation of 15 degrees.  Impairment was reported for bending, reaching, retrieving, lifting, carrying, looking around and reaching overhead.  Pain was presented in all ranges of motion.  Repeated motion/use caused no additional functional impairment.  There was no ankylosis.  Posture was observed with erect stance and walk.  There has been no physician ordered periods of bed rest or periods of total incapacitation during the preceding 12 months.  The Veteran retired at age 58 with a post service employment history of metallurgical process.  Current symptoms would prohibit any forms of employment that require bending, retrieving, lifting carrying, looking around the work environment, reaching overhead, or activities other than being very sedentary. 

The Veteran is currently evaluated as 40 percent disabled under Diagnostic Code (DC) 5237 and contends that he is entitled to a higher rating.

The 40 percent evaluation is the maximum available for the Veteran's low back disability, during the entire appeal period.  Diagnostic Code (DC) 5237 provides for a 50 percent evaluation when there is unfavorable ankylosis of the thoracolumbar spine.  A 100 percent evaluation is warranted when there is unfavorable ankylosis of the entire spine.  Unfavorable ankylosis of the entire thoracolumbar or entire spine is not demonstrated.  

DC 5243 provides for separate ratings be assigned for intervertebral disc syndrome (IVDS).  The Formula for Rating IVDS is based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  The Formula for Rating IVDS Based on Incapacitating Episodes provides a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. A 40 percent disability rating is warranted for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. A 60 percent disability rating is warranted for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a.  Note (1) to DC 5243 provides that, for purposes of ratings under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a.

The record does not show that the Veteran has had any incapacitating episodes or that a doctor has order bed rest during the entire claim period. 

The evidence discussed above demonstrates that the Veteran's service-connected lumbar spine disability manifested in pain, weakness, incoordination, and fatigability with limitation of motion. Applying the General Rating Formula, as noted above, it is clear that the Veteran's thoracolumbar spine has never been unfavorably ankylosed. Moreover, no range of motion assessment demonstrated limitation so severe as to prohibit the Veteran from forward flexing to only 30 degrees, even when considering the effects of pain, fatigue and repetitive use. Given that the Veteran's lumbar spine has never been ankylosed, a schedular rating greater than the currently assigned 40 percent not warranted. 

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 4.45, and the holdings in DeLuca. However, an increased schedular evaluation for the Veteran's lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 40 percent schedular rating, and no higher. The Board cannot conclude that the Veteran's disability most nearly approximates unfavorable ankylosis when he has clearly retained useful motion of the thoracolumbar spine. In fact, VA medical records and examination dated from 2008 to present day show no evidence of ankylosis of any type.

The Board recognizes, and in no way disputes, that the Veteran experienced ongoing and continuous low back pain throughout the period under review. The Veteran is competent to attest to his own observable symptoms, and the statements obtained from his physicians are consistent with the Veteran's own lay statements. Indeed, even assuming that the Veteran experiences pain, weakness, fatigability and incoordination, there is no evidence of record contradicting the objective range of motion findings of the examiners listed above.  For the entire appeal period, the Veteran has demonstrated that even upon repetitive use testing, the Veteran was able to achieve forward flexion well above 30 degrees and has been able to move his spine (albeit with pain) . 

The Board accordingly finds that the Veteran's competent and credible complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation in excess of 40 percent. Indeed, the Board has considered the Veteran's assertions as to the severity of his symptoms; however, the Board finds the objective medical evidence described above to be more probative than his lay evidence in determining that his lumbar spine disability does not meet the criteria for higher schedular ratings under the General Ratings Formula. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Note (1) of the General Ratings Formula instructs VA to evaluate any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, separately, under an appropriate diagnostic code. Significantly, the RO has already awarded the Veteran a separate compensable rating for bilateral lower extremity radiculopathy as due to his lumbar spine disability. The Board will discuss the overall impairment caused by this disability in more detail below. 
In sum, under the General Rating Formula, the Board concludes that the Veteran's 40 percent schedular rating for his lumbar spine disability is appropriate, and that a higher schedular rating is not warranted.

Considering the available ratings under the General Rating Formula discussed above, rating the Veteran alternatively under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes instead of the General Rating Formula would not avail the Veteran. See 38 C.F.R. § 4.71a, Diagnostic Code 5243. Indeed, to warrant the assignment higher than 40 percent, intervertebral disc syndrome must manifest in incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. An "incapacitating episode" is a "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

Although the Veteran experience flare-ups, at no point during the period under review has he stated that he was prescribed bed rest by a physician due to his back disability, nor does the medical evidence demonstrate as much. Because the Veteran has not experienced "incapacitating episodes" as defined under the IVDS Formula, rating the Veteran's lumbar spine disability in the alternative under the IVDS Formula in no way serves the Veteran, as higher schedular ratings than those currently assigned are not available.

Left Lower Extremity Radiculopathy

In a May 2010 rating decision, the RO continued a 40 percent rating for radiculopathy of the left lower extremity. Though some examiners have stated that the peroneal nerve has been affected, others have indicated that the sciatic nerve is affected. Thus, the Veteran has been rated under the criteria for the sciatic nerve, 38 C.F.R. § 4.124a, DC 8520, which is more favorable to the claim. 

DC 8520 provides for a 10 percent rating for mild incomplete paralysis of the sciatic nerve. A 20 percent rating is warranted for moderate incomplete paralysis. A 40 percent rating is warranted for moderately severe incomplete paralysis. A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy. Complete paralysis of the sciatic nerve (where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or lost) warrants an 80 percent rating.

Prior to the present claim, a January 2008 VA treatment note states that "atrophy of anterior compartment muscles" of the left lower extremity was present also described as "mild atrophy of the left upper calf." A February 2008 VA examination noted muscle atrophy in the left leg. The Veteran also reported radiation of pain into his left leg on movement that was aggravated after sitting or standing for 15 minutes and had lost his left ankle reflex. By May 2008, the Veteran experienced significant left foot dorsiflexion beyond neutral, decreased pinprick sensation over the left toe and lateral aspect of the shin.

The Veteran has reported that about a year prior to the February 2008 VA examination of record, he developed a profound weakness in his left lower leg and was "dragging" his left foot. Contemporaneous treatment records reveal that the Veteran however had good left ankle eversion power and plantar flexion power, though by November 2008, his left foot dorsiflexion and eversion were very weak. It was noted in a February 2008 treatment note that the Veteran's orthopedic surgeon at VA thought that the foot drop was due to his back disability or peroneal nerve entrapment or both. In a March 2009 private treatment record, the Veteran's physician opined that the Veteran's left leg radiculopathy with foot drop could be due to his low back

In a January 2010 statement, the Veteran's daughter noted that the Veteran had atrophy in his left leg and foot, and that the Veteran's pain limited his mobility more than ever. In fact, his pain was so severe that bedsheets touching his legs would sometimes cause him pain.

At an April 2010 VA examination the Veteran reported intermittent severe pain travelling to the left leg and left foot that was exacerbated by physical activity and relieved with rest. The Veteran also reported a history of falls, being able to walk only 10 yards in three minutes, and being unable to stand or walk for five minutes during a flare up. By this time, he used a brace of his left leg/ankle and a cane to walk because of left foot drop. Muscle atrophy in the left leg was noted with leg measurements of 33 centimeters on the right and 31 centimeters on the left. Left leg reflexes were normal at the knee and absent at the ankle. The deep peroneal nerve was thought to be the nerve group causing the Veteran's symptoms.

At a March 2013 VA examination, it was reported that the Veteran was experiencing sciatica in the left leg due to his back disability. This caused severe constant and intermittent pain and numbness as well as moderate parethesias in the left leg. On testing, the Veteran had active movement against some resistance for ankle plantar flexion and active movement against gravity for ankle dorsiflexion. Muscle atrophy was also noted in the left leg, with the right leg measuring 34 centimeters and the left leg measuring 32.5 centimeters. Reflexes were absent at the ankle and were hypoactive at the knee and brachioradialis. Deep tendon reflexes were absent in the lower leg/ankle and left foot/toes. Some trophic changes were noted on the left leg, which was reported to be shiny and hairless in the middle of the calf, while the right leg had some hair on the dorsum of the foot. Incomplete paralysis of the sciatic nerve was noted, the severity of which was not indicated. It was noted that the Veteran uses a cane and a brace to walk as well as a walker on occasion.

Given the severity of the symptoms described above, including severe constant pain, difficulty ambulating without use of a cane and brace, trophic changes on the left leg, loss of strength in the left leg, and consistent reports of muscle atrophy in the left calf, a June 2017 a Board decision granted a higher evaluation of 60 percent for left lower extremity radiculopathy under DC 8520 for severe incomplete paralysis. The Board also included remand instructions to have the examiner opine whether the foot drop is due to the low back disorder or nonservice-connected knee disability.

The Veteran underwent another VA examination in November 2017. On examination the left foot dorsiflexion was significantly limited beyond neutral and eversion with preserved inversion.  Sensory examination revealed decreased pinprick over the left toe and lateral aspect of the shin.  Deep tendon reflexes were normal.  The left common peroneal nerve was palpable along the head of the fibula and was mobile showing that entrapment was less likely.

The examiner noted the following information from the May 29, 2008 neurosurgery consultation.  The December 2007 electro diagnostic study was reported for findings of moderate to severe symmetric predominantly axonal peripheral neuropathy with unobtainable sural sensory responses and sparing of the posterior tibial nerves primarily affecting the peroneal nerve.  Left foot drop was noted for potential elective treatment by either foraminal decompression or common peroneal nerve release at the fibular head.  The moderate to severe peripheral neuropathy, which affects the left peroneal nerve, was noted for being a cause of compromise for the chance of functional recovery from surgery with the long-standing nature of the deficit also noted for compromise of functional recovery of foot drop to be less likely.  The lumbar spine was identified with very advanced degenerative disease at multiple levels with foraminal stenosis at the L4-5 and L5-S1 with a grade 1 listhesis at the L5-S1.  Bone marrow biopsy was reported for findings related to advanced degenerative disease.  The lumbar spine disorder was reported as inoperable due to the extensive involvement of the entire lumbar spine.

The examiner also reviewed a March 31, 2009 consultation report that discussed foot drop with neuropathic left leg pain and history of proximal arterial insufficiency with status post iliac artery stents and remote autosympathectomy to the toes.

The November 15, 2017, examination revealed evidence of complete peripheral nerve paralysis of the left anterior tibial (deep peroneal) nerve and severe incomplete paralysis of the left and right external popliteal (common peroneal) nerve in addition to the prior diagnosed left sciatic nerve paralysis which was continued for report of being severe and incomplete with marked muscle atrophy.  There was also report of mild incomplete paralysis of the left internal saphenous nerve.  

Given the severity of the symptoms described above, including severe constant pain, difficulty ambulating without use of a cane and brace, trophic changes on the left leg, loss of strength in the left leg, and consistent reports of muscle atrophy in the left calf, foot drop, and loss of dorsiflexion of the left foot the Board finds that a 80 percent rating but no higher is warranted for left lower extremity radiculopathy under DC 8520 for complete paralysis. Complete paralysis of the sciatic nerve (where the foot dangles and drops, there is no active movement possible of muscles below the knee and flexion of the knee is weakened or lost) warrants an 80 percent rating.

The issues of anterior tibial, deep peroneal, complete paralysis of the left foot; and external popliteal, common peroneal of the left extremity are prohibited additional entitlement due to regulations regarding pyramiding as these issues are considered to be intertwined with the Board granted 80 percent evaluation.  Entitlement to external popliteal, common peroneal of the right for severe incomplete paralysis and internal saphenous incomplete left mild paralysis were granted by a December 2017 rating decision as these issues have been identified to be "primarily if not totally caused by or a result of" the service connected back disorder and associated lumbar radiculopathy.


ORDER

For the entire rating period, entitlement to an increased rating in excess of 40 percent for a low back disability is denied.

For the entire rating period, an 80 percent rating for radiculopathy of the lower left extremity is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


